Exhibit 99.1 News Release For Immediate Release ALASKA PACIFIC BANCSHARES, INC. REPORTS FIRST QUARTER RESULTS OF OPERATIONS FOR 2013 JUNEAU, Alaska, May 14, 2013 Alaska Pacific Bancshares, Inc. (OTCBB: AKPB) (“Company”), the parent company of Alaska Pacific Bank (“Bank”), today reported net income available to common shareholders for the first quarter ended March 31, 2013 of $61,000 or $0.08 per diluted common share, respectively as compared to $97,000 or $0.13 per diluted common share, respectively for the same period in 2012. “The Company’s performance for the first quarter of the year would have reflected a slight improvement over first quarter of 2012, but an interest income adjustment of approximately $44,000 associated with a negotiated interest rate reduction as part of the refinance of one of the Bank’s larger participation loans reduced the performance for the quarter” stated Craig Dahl, President & CEO.“The Company’s mortgage operations for the first three months of 2013 are tracking ahead of plan, and the bank is seeing an early and strong demand for residential construction loans to meet the housing shortage in Juneau.So, while I am disappointed with the modest earnings, I am pleased with overall loan demand and the condition of our regional economy as we move into 2013.” The provision for loan losses was $60,000 for the quarter ended March 31, 2013 compared to $90,000 for the quarter ended March 31, 2012.The allowance for loan losses at March 31, 2013 was $1.9 million, representing 1.30% of total loans outstanding.Total non-accrual loans were $4.2 million at March 31, 2013 compared with $5.7 million at December 31, 2012 and $2.6 million at March 31, 2012. The increase at March 31, 2013 compared to the prior year is due primarily to two commercial nonresidential loans totaling $2.4 million to the same borrower that were troubled debt restructurings deemed to be impaired and were placed on nonaccrual status due to a decline in the borrowers’ net worth and global cash flow.In addition, the Bank’s real estate owned and repossessed assets were $1.8 million at March 31, 2013 compared with $344,000 at December 31, 2012 and $754,000 at March 31, 2012.There were no loan charge offs for the quarter ended March 31, 2013 compared with $289,000 in net loan charge offs for the quarter ended December 31, 2012 and $36,000 of net loan charge offs for the quarter ended March 31, 2012. Net interest income was $1.9 million for the quarter ended March 31, 2013 compared to $2.0 million for the quarter ended December 31, 2012 and $1.9 million for the quarter ended March 31, 2012.Net interest margin on average interest-earning assets for the first quarter of 2013 was 4.43% compared with 4.84% for the first quarter of 2012. Loans (excluding loans held for sale and before the allowance for loan losses) were $148.4 million at both March 31, 2013 and December 31, 2012.Deposits at March 31, 2013 were $152.4million, a $4.1million, or 2.6% decrease from $156.5 million at December 31, 2012, and an $11.8 million, or 8.4% increase from $140.6 million at March 31, 2012. Gain on sale of loans increased $112,000, or 101.8%, to $222,000 for the first quarter of 2013 from $110,000 for the first quarter of 2012 as a result of an increase in mortgage loans originated and sold.Excluding mortgage banking income, noninterest income increased $23,000, or 7.6%, to $326,000 for the first quarter of 2013 compared with $303,000 for the first quarter 2012.The increase is primarily in mortgage servicing income due to the fair value adjustment to mortgage servicing rights of $32,000. Noninterest expense was $2.1 million for the quarter ended March 31, 2013 compared to $2.2 million for the quarter ended December 31, 2012 and $2.0 million for the quarter ended March 31, 2012.The net increase compared to the first quarter of 2012 is primarily attributable to higher compensation and benefit expense. Forward-Looking Statements Certain matters in this news release constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements relate to, among other things, expectations of the business environment in which we operate, projections of future performance, perceived opportunities in the market, potential future credit experience, and statements regarding our mission and vision. These forward-looking statements are based upon current management expectations, and may, therefore, involve risks and uncertainties. Our actual results, performance, or achievements may differ materially from those suggested, expressed, or implied by forward-looking statements as a result of a wide variety or range of factors including, but not limited to: the credit risks of lending activities, including changes in the level and trend of loan delinquencies and write-offs that may be impacted by deterioration in the housing and commercial real estate markets and may lead to increased losses and non-performing assets in our loan portfolio, result in our allowance for loan losses not being adequate to cover actual losses, and require us to materially increase our reserves; changes in general economic conditions, either nationally or in our market areas; changes in the levels of general interest rates, and the relative differences between short and long term interest rates, deposit interest rates, our net interest margin and funding sources; deposit flows; fluctuations in the demand for loans, the number of unsold homes and other properties and fluctuations in real estate values in our market areas; adverse changes in the securities markets; results of examinations by our banking regulators including the possibility that any such regulatory authority may, among other things, require us to increase our reserve for loan losses,write-down assets, change our regulatory capital position or affect our ability to borrow funds or maintain or increase deposits, which could adversely affect our liquidity and earnings; computer systems on which we depend could fail or experience a security breach, or the implementation of new technologies may not be successful; our ability to retain key members of our senior management team; legislative or regulatory changes such as the Dodd-Frank Wall Street Reform and Consumer Protection Act that adversely affect our business including changes in regulatory policies and principles, and the interpretation of regulatory capital or other rules as a result of Basel III; the time it may take to lease excess space in Company-owned buildings; future legislative changes in the United States Department of Treasury Troubled Asset Relief Program Capital Purchase Program; and other risks detailed in our reports filed with the Securities and 2 Exchange Commission, including our Annual Report on Form 10-K for the fiscal year ended December 31, 2012.Accordingly, these factors should be considered in evaluating forward-looking statements, and undue reliance should not be placed on such statements.We undertake no responsibility to update or revise any forward-looking statements. Contact: Julie M. Pierce Craig E. Dahl Senior Vice President and CFO or
